UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number:000-32891 1ST CONSTITUTION BANCORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 22-3665653 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2650 Route 130, P.O. Box 634, Cranbury, NJ (Address of Principal Executive Offices) (Zip Code) (609) 655-4500 (Issuer’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of August 12, 2014, there were 7,116,055 shares of the registrant’s common stock, no par value, outstanding. 1ST CONSTITUTION BANCORP FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets (unaudited) at June 30, 2014 and December 31, 2013 1 Consolidated Statements of Income (unaudited) for the Three Months and Six Months Ended June30, 2014 and June30, 2013 2 Consolidated Statements of Comprehensive Income ( Loss) (unaudited) for the Three Monthsand Six Months Ended June 30, 2014 and June 30, 2013 3 Consolidated Statements of Changes in Shareholders’ Equity (unaudited) for the Six Months Ended June 30, 2014 and June 30, 2013 4 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2014 and June 30, 2013 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 67 Item 4. Controls and Procedures 67 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 69 Item 6. Exhibits 70 SIGNATURES 71 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements. 1st Constitution Bancorp and Subsidiaries Consolidated Balance Sheets (Unaudited) June 30, 2014 December 31,2013 ASSETS CASH AND DUE FROM BANKS $ $ FEDERAL FUNDS SOLD / SHORT-TERM INVESTMENTS - Total cash and cash equivalents INVESTMENT SECURITIES: Available for sale, at fair value HelHeld to maturity (fair value of $159,434,845 and $153,629,773 at MarJune 30, 2014 and December 31, 2013, respectively) Total investment securities LOANS HELD FOR SALE LOANS Less- Allowance for loan losses (7,418,379 ) ) Net loans PREMISES AND EQUIPMENT, net ACCRUED INTEREST RECEIVABLE BANK-OWNED LIFE INSURANCE OTHER REAL ESTATE OWNED GOODWILL AND INTANGIBLE ASSETS OTHER ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Deposits Non-interest bearing $ $ Interest bearing Total deposits BORROWINGS REDEEMABLE SUBORDINATED DEBENTURES ACCRUED INTEREST PAYABLE ACCRUED EXPENSES AND OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY: Preferred stock, no par value; 5,000,000 shares authorized, none issued - - Common Stock, no par value; 30,000,000 shares authorized; 7,136,784 and 6,033,683 shares issued and 7,116,055 and6,016,845 shares outstanding at June 30,2014 and December 31, 2013, respectively Retained earnings Treasury Stock, 20,729 shares and 16,838 shares at June 30, 2014 and December 31, 2013, respectively (211,727 ) ) Accumulated other comprehensive (loss) (628,084 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 1 Table of Contents 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended June 30, Six Months Ended June 30, INTEREST INCOME: Loans, including fees $ Securities: Taxable Tax-exempt Federal funds sold and short-term investments Total interest income INTEREST EXPENSE: Deposits Borrowings Redeemable subordinated debentures Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest income after provision for loan losses NON-INTEREST INCOME: Service charges on deposit accounts Gain on sales of loans Income on Bank-owned life insurance Other income Total non-interest income NON-INTEREST EXPENSE: Salaries and employee benefits Occupancy expense Data processing expense Other real estate owned expenses Merger related expenses - - FDIC insurance expense Other operating expenses Total non-interest expenses Income (loss) before income taxes ) ) INCOME TAXES ) ) Net income (loss) $ ) $ $ $ NET INCOME (LOSS)PER COMMON SHARE: Basic $ ) $ $ $ Diluted $ ) $ $ $ The accompanying notes are an integral part of these unaudited financial statements. 2 Table of Contents 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three months ended June 30, Six months ended June 30, Net Income (loss) $ ) $ $ $ Other comprehensive income (loss): Unrealized gains (losses) on securities available for sale ) ) Tax effect ) ) Net of tax amount ) ) Realized loss on securities available for sale - - Tax effect ) - ) - Net of tax amount - - Pension liability Tax effect ) Net of tax amount Total other comprehensive income (loss) ) ) Comprehensive income (loss) $ $ ) $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 Table of Contents 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity For the Six Months Ended June 30, 2014 and 2013 (Unaudited) Common Stock Retained Earnings Treasury Stock Accumulated Other Comprehensive (Loss) Income Total Shareholders’ Equity Balance, January 1, 2013 $ $ $ ) $ $ Exercise of stock options and issuance of shares under employee benefit program (23,233 shares) Share-based compensation Treasury stock purchased (6,440 shares) ) ) Net income for the six monthended June30, 2013 Other comprehensive (loss) ) ) Balance, June 30, 2013 $ $ $ ) $ ) $ Balance, January 1, 2014 $ $ $ ) $ ) $ Exercise of stock options and issuanceof shares under employeebenefit program (35,600 shares) Share-based compensation Treasury stock purchased (3,891 shares) ) ) Acquisition of Rumson-Fair Haven Bank and Trust Company (1,019,223 shares) Net income for the six months ended June 30, 2014 Other comprehensive income Balance June 30, 2014 $ $ $ ) $ ) $ The accompanying notes are an integral part of these financial statements. 4 Table of Contents 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net incometo net cash provided by operating activities- Provision for loan losses Provision for loss on other real estate owned - Depreciation and amortization Net amortization of premiums and discounts on securities Loss on sales of securities held for sale - Gains on sales of other real estate owned ) ) Gains on sales of loans held for sale ) ) Originations of loans held for sale ) ) Proceeds from sales of loans held for sale Income on Bank – owned life insurance ) ) Share-based compensation expense (Increase) decrease in accrued interest receivable ) Decrease in other assets Decrease in accrued interest payable ) ) (Decrease) increase in accrued expenses and other liabilities ) Net cashprovided by operating activities INVESTING ACTIVITIES: Purchases of securities - Available for sale - ) Held to maturity ) ) Proceeds from maturities and prepayments of securities - Available for sale Held to maturity Proceeds from sales of securities available for sale - Net (increase) decrease in loans ) Capital expenditures ) ) Net cash received in the acquisition - Proceeds from sales of other real estate owned Net cash (used in) provided byinvesting activities ) FINANCING ACTIVITIES: Issuance of vested shares Purchase of Treasury Stock ) ) Net decrease in demand, savings and time deposits ) ) Net increase (decrease) in borrowings ) Net cash provided by (used in) financing activities ) (Decrease) increasein cash and cash equivalents ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR CASH AND CASH EQUIVALENTS AT END OF YEAR $ $ SUPPLEMENTAL DISCLOSURESOF CASHFLOW INFORMATION Cash paid during the period for - Interest $ Income taxes Non-cash investing activities Real estate acquired in full satisfaction of loans in foreclosure $ - Acquisition of Rumson-Fair Haven Bank and Trust Company Noncash assets acquired: Investment securities available for sale $ Loans Accrued interest receivable Premises and equipment, net Goodwill Core deposit intangible Bank-owned life insurance Other assets Liabilities assumed: Deposits Advances from FHLB Other liabilities Common stock issued as consideration $ The accompanying notes are an integral part of these financial statements. 5 Table of Contents 1st Constitution Bancorp and Subsidiaries Notes To Consolidated Financial Statements June 30, 2014 (Unaudited) (1)Summary of Significant Accounting Policies The accompanying unaudited consolidated financial statements include 1st Constitution Bancorp (the “Company”), its wholly-owned subsidiary, 1st Constitution Bank (the “Bank”), and the Bank’s wholly-owned subsidiaries, 1st Constitution Investment Company of New Jersey, Inc., FCB Assets Holdings, Inc., 1st Constitution Title Agency, LLC, 204 South Newman Street Corp. and 249 New York Avenue, LLC.1st Constitution Capital Trust II, a subsidiary of the Company, is not included in the Company’s consolidated financial statements, as it is a variable interest entity and the Company is not the primary beneficiary.All significant intercompany accounts and transactions have been eliminated in consolidation and certain prior period amounts have been reclassified to conform to current year presentation.The accounting and reporting policies of the Company and its subsidiaries conform to accounting principles generally accepted in the United States of America and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) including the instructions to Form 10-Q and Article 8 of Regulation S-X.Certain information and footnote disclosures normally included in financial statements have been condensed or omitted pursuant to such rules and regulations.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto included in the Company’s Form 10-K for the year ended December 31, 2013, filed with the SEC on March 31, 2014. In the opinion of the Company, all adjustments (consisting only of normal recurring accruals) which are necessary for a fair presentation of the operating results for the interim periods have been included. The results of operations for periods of less than a year are not necessarily indicative of results for the full year. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of June 30, 2014 for items that should potentially be recognized or disclosed in these financial statements.The evaluation was conducted through the date these financial statements were issued. (2)Acquisition of Rumson-Fair Haven Bank and Trust Company On February7, 2014, the Company completed its acquisition of Rumson-Fair Haven Bank and Trust Company, a New Jersey state commercial bank (“Rumson”), which merged with and into the Bank, with the Bank as the surviving entity. The merger agreement among the Company, the Bank and Rumson (the “Merger Agreement”) provided that the shareholders of Rumson would receive, at their election, for each outstanding share of Rumson common stock that they own at the effective time of the merger, either 0.7772 shares of the Company common stock or $7.50 in cash or a combination thereof, subject to proration as described in the Merger Agreement, so that 60% of the aggregate merger consideration consisted of cash and 40% consisted of shares of the Company’s common stock. The Company issued an aggregate of 1,019,223 shares of its common stock and paid $14.8million in cash in the transaction. The merger was accounted for under the acquisition method of accounting and accordingly, assets acquired, liabilities assumed and consideration exchanged were recorded at preliminary estimated fair values as of the acquisition date. Rumson’s results of operations have been included in the Company’s Consolidated Statements of Income since February 7, 2014. The assets acquired and liabilities assumed in the merger were recorded at their estimated fair values based on management’s best estimates using information available at the date of the merger, including the use of a third party valuation specialist. The fair values are preliminary estimates and subject to adjustment for up to one year after the closing date of the merger. The following table summarizes the estimated fair value of the acquired assets and liabilities. 6 Table of Contents ($ in thousands) Amount Consideration paid: Company stock issued $ Cash payment Total consideration paid Recognized amounts of identifiable assets and liabilities assumed at fair value: Cash and cash equivalents Short-term investments Securities available for sale Loans Premises and equipment, net Identifiable intangible assets Bank-owned life insurance Accrued interest receivable and other assets Deposits (189,490 ) Borrowings (11,030 ) Other liabilities (825 ) Total identifiable assets Goodwill $ Accounting Standards Codification (“ASC”) Topic 805-10 provides that if the initial accounting for a business combination is incomplete by the end of the reporting period in which the combination occurs, the acquirer shall report in its financial statements provisional amounts for the items for which the accounting is incomplete.During the measurement period, the acquirer shall retrospectively adjust the provisional amounts recognized at the acquisition date to reflect new information obtained about facts and circumstances that existed as of the acquisition date that, if known, would have affected the measurement of the amounts recognized as of that date.During the measurement period, the acquirer also shall recognize additional assets or liabilities if new information is obtained about facts and circumstances that existed as of the acquisition date that, if known, would have resulted in the recognition of those assets and liabilities as of that date.The measurement period may not exceed one year from the acquisition date.As of June 30, 2014, independent appraisals of branch office real estate and leases had not been completed and the fair value of these assets and liabilities had not been determined. Loans and leases acquired in the Rumson acquisition were recorded at fair value and subsequently accounted for in accordance with ASC Topic 310, and there was no carryover of Rumson’s allowance for loan losses. The fair values of loans acquired from Rumson were estimated using cash flow projections based on the remaining maturity and repricing terms. Cash flows were adjusted for estimated future credit losses and the rate of prepayments. Projected cash flows were then discounted to present value using a risk-adjusted market rate for similar loans. At the acquisition date, the Company recorded $141.1 million of loans without evidence of credit quality deterioration and $2.6 million of loans with evidence of credit quality deterioration. The following table summarizes the composition of the loans acquired and recorded at fair value. 7 Table of Contents At February 7, 2014 ($ in thousands) Loans acquired with no credit quality deterioration Loans acquired with credit quality deterioration Total Commercial Construction $ $ - $ Commercial Real Estate Commercial Business Residential Real Estate Consumer Total $ $ $ The following is a summary of the loans acquired with evidence of deteriorated credit quality in the Rumson acquisition as of the closing date. ($ in thousands) Acquired Credit Impaired Loans Contractually required principal and interest at acquisition $ Contractual cash flows not expected to be collected (non-accretable difference) Expected cash flows at acquisition Interest component of expected cash flows (accretable difference) Fair value of acquired loans $ The core deposit intangible totaled $1.2million and is being amortized over its estimated useful life of approximately 10 years using an accelerated method. The goodwill will be evaluated annually for impairment. The goodwill is not deductible for tax purposes. 8 Table of Contents The following table presents the projected amortization of the core deposits intangible for each period presented: ($ in thousands) Thereafter The fair values of deposit liabilities with no stated maturities, such as checking, money market and savings accounts, were assumed to equal the carrying amounts since these deposits are payable on demand. The fair values of certificates of deposits and IRAs represent the present value of contractual cash flows discounted at market rates for similar certificates of deposit. Direct costs related to the acquisition were expensed as incurred. During the six months ended June 30, 2014, the Company incurred $1.5 million of merger and acquisition integration-related expenses, which have been separately stated in the Company’s Consolidated Statements of Income. Supplemental Pro Forma Financial Information The following table presents financial information regarding the former Rumson operations included in our Consolidated Statements of Income from the date of the acquisition, February 7, 2014, through June 30, 2014 under the column “Actual from acquisition date to June 30, 2014.”In addition, the table provides unaudited condensed pro forma financial information assuming that the Rumson acquisition had been completed as of January1, 2013. In the table below, merger-related expenses of $1.8million were excluded from pro forma non-interest expenses for the six months ended June 30, 2014.Income taxes were also adjusted to exclude income tax benefits of $505,000 related to the merger expenses for the six months ended June 30, 2014. The table below has been prepared for comparative purposes only and is not necessarily indicative of the actual results that would have been attained had the acquisition occurred as of the beginning of the periods presented, nor is it indicative of future results. Furthermore, the unaudited pro forma financial information does not reflect management’s estimate of any revenue-enhancing opportunities nor anticipated cost savings that may have occurred as a result of the integration and consolidation of Rumson’s operations. The pro forma financial information reflects adjustments related to certain purchase accounting fair value adjustments; amortization of core deposit and other intangibles; and related income tax effects. 9 Table of Contents Actualfrom acquisition date to June 30,2014 Pro Forma for the six months ended June 30,2014 Pro Forma for the six months ended June 30,2013 (in thousands, except per share amounts) Net interest income $ $ $ Non-interest income Non-interest expenses Income taxes (benefit) ) Net income Earnings per share – diluted $ $ (3)Net Income Per Common Share Basic net income per common share is calculated by dividing net income by the weighted average number of common shares outstanding during each period. Diluted net income per common share is calculated by dividing net income by the weighted average number of common shares outstanding, as adjusted for the assumed exercise of potential common stock warrants, and common stock options, using the treasury stock method.For periods when a net loss is incurred, there is no dilutive effect of share equivalents. Accordingly, these shares are not included in the calculation of diluted earnings per share. The following tables illustrate the reconciliation of the numerators and denominators of the basic and diluted earnings per common share (EPS) calculations.Dilutive securities in the tables below exclude common stock options and warrants with exercise prices that exceed the average market price of the Company’s common stock during the periods presented.Inclusion of these common stock options and warrants would be anti-dilutive to the diluted earnings per common share calculation. Three Months Ended June 30, Net (loss) Weighted- average shares Per share amount Basic earnings per common share: Net (loss) $ ) $ ) Effect of dilutive securities: Stock options and warrants - Diluted EPS: Net (loss)plus assumed conversion $ ) $ ) 10 Table of Contents Three Months Ended June 30, Net Income Weighted- average shares Per share amount Basic earnings per common share: Net income $ $ Effect of Dilutive Securities: Stock options and warrants Diluted EPS: Net income plus assumed conversions $ $ Six Months Ended June 30, Net Income Weighted- average shares Per share amount Basic earnings per common share: Net income $ $ Effect of Dilutive Securities: Stock optionsand warrants Diluted EPS: Net income plus assumed conversions $ $ Six Months Ended June 30, Net Income Weighted- average shares Per share amount Basic earnings per common share: Net income $ $ Effect of Dilutive Securities: Stock options and warrants Diluted EPS: Net income plus assumed conversions $ $ For the three months and six months ended June 30, 2014 and 2013, 247,298 and 90,296 options, respectively, were anti-dilutive and were not included in the computation of diluted earnings per common shares. 11 Table of Contents (4)Investment Securities Amortized cost, gross unrealized gains and losses, and the estimated fair value by security type are as follows: Gross Gross Amortized Unrealized Unrealized Fair June 30, 2014 Cost Gains Losses Value Available for sale- U. S. Treasury securities and obligations of U.S. Government sponsored corporations (“GSE”) and agencies $ $
